Citation Nr: 0602961	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to an increased rating for residuals of 
fracture of the lumbar spine, currently rated 40 percent 
disabling.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1945 to 
January 1947 and September 1950 to May 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 2002 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran was examined for his 
low back disability in December 2003.  In a February 2004 
statement, he stated that his low back disability had 
worsened and requested reevaluation.  He also indicated that 
he was being treated for the progressive symptoms at the 
Lebanon VA Medical Center (VAMC).  The RO has sought VA 
treatment records up to January 2003.  Subsequent VA 
treatment records have not been obtained.  In addition, the 
veteran was not properly informed of the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) with regard to 
the issue pertaining to the low back disability.  In a 
February 2002 letter, the RO informed the veteran of the 
requirements for establishing service connection.  He was not 
informed of the requirements for entitlement to an increased 
rating.  The RO should thus provide the appellant with 
another letter in compliance with VCAA.  The letter should 
also inform him that he should submit any evidence in his 
possession.   The RO should further obtain any outstanding 
treatment records and schedule the claimant for another VA 
examination.      

During a hearing before the undersigned held in November 
2005, the veteran testified that approximately four or five 
years ago, he was seen at the Wilmington and Philadelphia VA 
medical facilities, where they were going to amputate his 
legs.  He appears to indicate that this is related to 
frostbite of the feet.  Records from the Wilmington and 
Philadelphia VAMCs have not yet been obtained.  The RO should 
take the appropriate measures to obtain any such records.

In addition, it is noted that the veteran's service medical 
records, with the exception of January 1945 enlistment 
examination and May 1952 separation examination reports, are 
not available.  Records from the National Personnel Records 
Center (NPRC), dated in November 1994, indicate that any 
service medical records stored at NPRC were likely destroyed 
in a 1973 fire.  In such cases, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternative medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).

In this case, pursuant to request from NPRC, the RO had the 
veteran complete an NA Form 13055, in order for NPRC to make 
a search for alternative records.  It appears that the 
request for search of alternative records was submitted to 
NPRC in 1994; however, a response to that request is not of 
record.  The NA Form 13055 that the veteran completed at that 
time did not note treatment for frostbite of the feet (it 
only noted treatment for disabilities for which he had a 
pending claim at that time).  However, he now indicates that 
he did receive treatment for frostbite in service.  It is 
particularly noted that in a June 2003 statement, he reported 
that his feet were frostbitten in February 1945, while in 
LeHarve, France.  He was reportedly taken to the hospital at 
Camp Phillip Morris, where he was treated for frostbite.  The 
RO should thus take the appropriate measures to obtain any 
alternative records pertaining to inservice treatment for 
frostbite.



Accordingly, this case is REMANDED for the following 
development:

1.  The RO should send the veteran a 
letter informing him of the provisions of 
the VCAA, to include the requirements for 
establishing a claim for increased rating 
for his lumbar spine disorder, which 
portion of the information and evidence 
necessary to substantiate his claims is 
to be provided by the veteran, and which 
part, if any, VA will attempt to obtain 
on his behalf.  He should also be 
informed to submit any pertinent evidence 
in his possession.  

2.  The RO should take the appropriate 
measures to determine if there are any 
alternative records of inservice 
treatment that are available.  The RO 
should obtain any information necessary 
for conducting such a search from the 
veteran, and request, from the 
appropriate agency, that a search for 
alternative records be conducted.  If, 
after making reasonable efforts, the RO 
is unable to obtain any such records, the 
RO must specifically document what 
attempts were made to obtain the records.  
The RO must notify the claimant of the 
specific records that it is unable to 
obtain and provide him with an 
opportunity to respond.

3.  The RO should take the appropriate 
steps to obtain any outstanding medical 
records, to include VA treatment records 
from around 2000-2001 from the VAMCs in 
Wilmington and Philadelphia, as well as 
treatment records from the Lebanon VAMC 
from January 2003 to present.  If, after 
making reasonable efforts, the RO is 
unable to obtain any such records, the RO 
must specifically document what attempts 
were made to obtain the records.  The RO 
must notify the claimant of the specific 
records that it is unable to obtain and 
provide him with an opportunity to 
respond.

4.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the current severity of his low 
back disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  The examiner, in accordance with 
the latest AMIE worksheet for evaluating 
a low back disorder, is to provide a 
detailed review of the veteran's history, 
current complaints, and the severity of 
his low back disorder.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.   

5.  The veteran is to be afforded a 
peripheral vascular examination to 
determine the etiology of the claimed 
foot disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician, 
preferably specializing in circulatory 
diseases for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder, and physical 
examination of the veteran, the physician 
is to render an opinion regarding the 
etiology of the vascular disease of the 
lower extremities.  Reasons and bases for 
the opinion rendered are to be provided.  

6.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Thereafter, following any other 
appropriate development, to include any 
additional VA examinations or opinions 
(e.g., regarding unemployability) which 
may be necessary, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  He and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

